DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 5,6 and 13 have been cancelled.  Claim 24 is newly added.  Claims 1-4,7-12,and 14-24 are pending examination.

Response to Arguments
Applicant’s arguments, regarding the specification objections have been fully considered and are persuasive.  The objections have been withdrawn. 

Applicant’s arguments, regarding the 112b rejections have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the claim amendments made to claim 12. 
Applicant's arguments regarding the 102/103 rejections have been fully considered but they are not persuasive. Applicant makes several arguments;
Applicant argues that item 150 does not meet the limitations of the annular band.  The Examiner has amended his citation in accordance with the amended claims.  
Applicant argues that the detent seats and locking devices cited by the Examiner do not meet the claim limitations.  The Examiner has updated the citations in accordance with the claim amendments.
Applicant argues that the element 48 is merely the most rear facing surface of the attachment 50, and is “part of the alleged attachment”.  The Examiner has updated the citations in accordance with the claim amendments.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 and all subsequent dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  

Regarding claim 12, the limitation “the encoding produced by the at least one recess is designed such that installation of the attachment only takes place in a position that is not normally employed for use of the attachment when driven by the drive” renders the claim indefinite, as it is unclear how the attachment can be installed in a position that is not normally used for the attachment.  Paragraph [0018] clearly states that “it is only possible to place the attachment on the collar in one position, which further improves operational safety“.  While paragraph [0022] states that “when the encoding produced by the at least one recess is designed such that a placement of an attachment can only take place in a position that is not normally employed for use of the attachment”, the Examiner notes that installation and placement are different functions, and so are not interchangeable.  It is possible to place the attachment upon the device without further installing it.  In the interest of compact prosecution, the Examiner will interpret this to mean that the attachment can be placed in a position to which the attachment is designed to couple with the tool and then rotated into its final position by the user.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4,7-12,and 14-24 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman, (US 2012/0073410) in view of Wong, (US 20140190715),

Regarding claim 1, Hoffman discloses: A handheld electric power tool (Fig.1, combination power tool 10) comprising: 

a housing ([0038], “the outside housing”); and 

a drive ([0033], “an electric motor or pneumatic motor”);

which is arranged on a tool shaft ([0033], “The power screwdriver 20 can be one of many different models made by various manufacturers, and their common characteristic is that they have an output shaft that can drive a fastener”) coupled to the drive and on which a tool is detachably installed, 

wherein the tool shaft is accommodated in an output unit ([0038], “output end portion 40 of the tool”), which includes a gearhead accommodated in a gearhead housing ([0033], “The forward portion of the screwdriver is generally designated by the reference numeral 40, which connects to the interface 100.”), and 

wherein a collar (Figs. 4a-4d, adapter 110), which is designed so as to make possible a tool-free seating of an attachment (Fig. 1, attachment 50) in an installation direction oriented parallel to a longitudinal axis of the gearhead, is formed on the output unit.

 wherein the collar  (Figs. 4a-4d, adapter 110) is delimited at an end pointing toward the toolholder by a collet  (There does not appear to be any device that fits the description of a collet in the current application.  As such, the Examiner is required to interpret the claimed limitation in accordance with the actuality of the situation.  As such, the connector portion of the adapter meets the claim limitation, as it performs the same function in the same manner.  This is described best by the surfaces described in paragraphs [0038-0040]))., wherein at least one recess (Figs. 4a-4d, grooves 124)  is formed on the collet to produce an encoding ([0039] “As can be seen in many of the views of FIG. 4, the outer diameter formed at surfaces 122 has multiple longitudinal grooves 124 between multiple segmented surfaces 122. This series of grooves and segmented surfaces forms a virtual outer diameter ring that is generally designated by the reference numeral 120 on FIG. 4C. The segmented surfaces 122 work as "sliding surfaces," because they will allow a detent spring (not seen in this view) to slide across each of those surfaces 122 until the detent spring reaches one of the grooves 124.”), and wherein an end of the collar (Figs. 4a-4d, adapter 110) pointing away from the toolholder is formed as an annular band (Figs. 4a-4d, virtual outer diameter ring 120).

Hoffman does not explicitly disclose: a drive arranged in the housing for driving a toolholder in oscillation.

Wong teaches: a drive arranged in the housing for driving a toolholder in oscillation
 ([0005] In another aspect, the invention provides a head attachment for a modular oscillating power tool that includes a casing, a tool shaft for oscillation with an arbor, and a forked member coupled to the tool shaft for oscillation therewith. The forked member has a contact portion that engages an eccentric member of a drive mechanism to convert rotation of the eccentric member into oscillation of the forked member and the tool shaft, and the head attachment is pivotable about a pivot axis).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the type of attachment used by the Hoffman tool with the oscillation device of Wong, thereby combining prior art elements to achieve a predictable result.  This alteration represents a simple substitution of one type of attachment for another,  which is a common feature in those devices designed to use an attachment type tool head.  The benefit of this type of tool attachment system is that it allows a single drive unit to perform numerous tasks simply by replacing the tool attachment rather than the entire tool.

Regarding claim 2, Hoffman discloses: the collar (Figs. 4a-4d, adapter 110) is associated with the gearhead or the gearhead housing ([0033], “The forward portion of the screwdriver is generally designated by the reference numeral 40, which connects to the interface 100.”).

Regarding claim 3, Hoffman discloses the device of claim 1.  Hoffman does not explicitly disclose: “the collar is formed as a single piece with the gearhead or the gearhead housing”.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to integrate the collar with the gearhead or gearhead housing as a single piece, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1993). Please note that in the instant application, paragraph [0015], while the applicant has described several benefits of this integration (ease of installation and reduction of costs), applicant has not disclosed any criticality for the claimed limitations.

Regarding claim 4, Hoffman discloses: the collar (Figs. 4a-4d, adapter 110) has a cylindrical cross section (Figs. 4a-4d clearly show the cylindrical cross section).

Regarding claim 7, Hoffman discloses: the at least one recess (Figs. 4a-4d, grooves 124) includes multiple recesses.

Regarding claim 8, Hoffman discloses: the at least one recess (Figs. 4a-4d, grooves 124) includes 2 or more recesses, 4 or more recesses, 6 or more recesses, 14 or fewer recesses, 12 or fewer recesses, 10 or fewer recesses, or is 8 recesses (there are a total of 12 grooves as shown in Figures 4b). 

Regarding claim 9, Hoffman discloses the device of claims 1, 5 and 6.

Hoffman does not explicitly disclose: “an angular range of the total of the recesses is between 40° and 90°, or is 60°”.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the optimum range of the angular range of the recesses, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Please note that in the instant application, paragraph [0043], the applicant has not disclosed any criticality for the claimed limitations.

Regarding claim 10, Hoffman discloses: the encoding has mirror-image symmetry about a plane of symmetry that is spanned by a housing longitudinal axis of the housing and the longitudinal axis of the gearhead (as seen in Figure 4b, the grooves 124 are arranged in such a fashion that they are symmetrical in every possible bisecting plane that evenly splits the collet).

Regarding claim 11, Hoffman discloses: at least one of the multiple recesses is intersected by the plane of symmetry (see Examiner Illustration 1).

    PNG
    media_image1.png
    151
    238
    media_image1.png
    Greyscale

(see Examiner Illustration 1)

Regarding claim 12, Hoffman discloses: the encoding produced by the at least one recess is designed such that installation of the attachment only takes place in a position that is not normally employed for use of the attachment (Figure 12 shows the attachment correctly aligned with the encoding and recesses) when driven by the drive (see 112b rejection above for the Examiner’s determination of the requirements for this claim limitation.  Paragraph [0070] describes a process in which the attachment is placed upon the tool in one position, and then rotated into the correct position for use by the operator; “[0070] After the user rotates the adapter a predetermined distance with respect to the attachment by use of a twisting motion, the inward-facing protrusion 152 is once again forced by spring action of the leaf spring portion of detent spring 150 into one of the other grooves 124. At that point, the user will feel a mechanical detent action that tends to stop the radial sliding motion of the protrusion of the detent spring, with the adapter and attachment now at a second angular orientation. When that occurs, the overall shape of this combination will once again have an appearance as that depicted in FIG. 10.”).  

Regarding claim 14, Hoffman discloses: detent seats  (Figs. 4a-4d, grooves 124) are formed in the annular band (Figs. 4a-4d, virtual outer diameter ring 120) of the collar (Figs. 4a-4d, adapter 110) wherein the detent seats engage with locking devices (Figs. 7, inner protrusion surface at 152, the pairing of the detent seats and the locking devices are discussed in paragraph [0047]) of the attachment.

Regarding claim 15, Hoffman discloses: an auxiliary ring (Fig. 8, ring portion 48, with specific focus upon detent spring 150) with which an attachment  (Fig. 1, attachment 50) is connected in a rotationally fixed manner, is associated with the collar in a freely rotatable and axially fixed manner (Figs. 10-12 clearly show the interconnection of the attachment and the collar in a manner which meets the claim limitations) and wherein the auxiliary ring  (Fig. 8, ring portion 48, with specific focus upon detent spring 150) is detachably connected to the collar and detachably connected to the attachment, such that the auxiliary ring is discrete from both the collar and the attachment (paragraph [0044] “after detent spring 150 has been placed over the surface 48” indicates that the spring 150 is not a part of 48).

Regarding claim 16, Hoffman discloses: the auxiliary ring  (Fig. 8, ring portion 48, with specific focus upon detent spring 150) has a radial opening (Fig. 8, slotted opening 49).

Regarding claim 17, Hoffman discloses: the auxiliary ring (Fig. 8, ring portion 48, with specific focus upon detent spring 150) has at least one radial projection (Figs. 8-11, protruding surface 152)(Fig. 8, ring portion 48)  on its end pointing toward the toolholder.

Regarding claim 18, Hoffman discloses:  the auxiliary ring  (Fig. 8, ring portion 48, with specific focus upon detent spring 150) has at least one detent lug (Figs. 8-11, protruding surface 152) is associated with the auxiliary ring (Fig. 8, ring portion 48).

Regarding claim 19, Hoffman discloses: an annular shoulder ([0067], “a "thicker" portion 42 that can be clearly seen on FIG. 10. This larger diameter portion 42 provides end stops, if needed, for the distal end portions 164 and 166 of the detent spring 150. “) is associated with the auxiliary ring (Fig. 8, ring portion 48) on its end pointing away from the toolholder.

Regarding claim 20, Hoffman discloses: the annular shoulder ([0067]) at least partially covers the annular band (Figs. 4a-4d, virtual outer diameter ring 120).

Regarding claim 21, Hoffman discloses: A combination of a handheld electric power (Fig.1, combination power tool 10) tool according to claim 1 and an attachment (Fig. 1, attachment 50) that is detachably accommodated on the collar (Figs. 4a-4d, adapter 110) of the gearhead housing, wherein the attachment has a hollow cylindrical mounting section (Fig. 8, ring portion 48) that is adapted to be coupled to the collar.

Regarding claim 22, Hoffman discloses: a plurality of projections for interaction with the recesses of the collar (Figs. 9-12, multiple longitudinal grooves 124), a plurality of locking gates for interaction with the radial projections formed on the auxiliary ring (Figs. 9-12, multiple longitudinal grooves 124), or detent openings (Figs. 9-12, multiple longitudinal grooves 124) for interaction with the detent lugs  (Figs. 8-11, protruding surface 152) formed on the auxiliary ring (Fig. 8, ring portion 48) are formed on an inner side of the hollow cylindrical mounting section. 

Regarding claim 23, Hoffman discloses: the attachment is a suction device, a depth stop, or a table support (This limitation represents an intended use of the attachment device.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim).

Regarding claim 24, Hoffman discloses: the annular band (Figs. 4a-4d, virtual outer diameter ring 120)  is monolithic with the collar (Figs. 4a-4d, adapter 110).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL JEREMY LEEDS whose telephone number is (571)272-2095. The examiner can normally be reached Mon-Thurs, 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL JEREMY LEEDS/Examiner, Art Unit 3731